Title: Thomas Jefferson to John Taylor, 21 July 1816
From: Jefferson, Thomas
To: Taylor, John


          
            Dear Sir
            Monticello July 21. 16.
          
          Yours of the 10th is recieved, and I have to acknolege a copious supply of the turnep seed requested. besides taking care myself, I shall endeavor again to commit it to the neighborhood depository of the neighborhood, generally found to be the best precaution against losing a good thing.—I will add a word on the political part of our letters. I believe we do not differ on either of the points you suppose: on education certainly not: of which the proofs are my bill ‘for the diffusion of knolege,’ proposed near 40. years ago; and my uniform endeavors to this day to get our counties divided into wards, one of the principal objects of which is the establishment of a primary school in each. but education not being a branch of municipal government, but, like the other arts and sciences, an accident only, I did not place it, with election, as a fundamental member in the structure of government.—nor, I believe, do we differ as to the county courts. I acknolege the value of this institution; that it is in truth our principal Executive & Judiciary, and that it does much for little pecuniary reward. it is their self-appointment I wish to correct; to find some means of breaking up a Cabal, when such a one gets possession of the bench. when this takes place, it becomes the most afflicting of tyrannies, because it’s powers are so various, and and exercised on every thing most immediately around us. and how many instances have you and I known of these monopolies of county administration! I knew a county in which a particular co family (a numerous one) got possession of the bench, and for a whole generation, never admitted a man on it who was not of it’s clan or connection. I know a county now of 1500. militia, of which 60. are federalists. it’s court is of 30. members, of whom 20. are federalists (every third man of the sect) wherein there are large and populous districts, without a justice, because without a federalist for appointment, and the militia as disproportionably under federal officers; and there is no authority on earth which can break up this junto short of a general convention. the remaining 1440 free, fighting & paying citizens are governed by men neither of their choice nor confidence, & without a hope of relief. they are certainly excluded from the blessings of a free government for life, & indefinitely for ought the constitution has provided. this solecism may be called any thing but republican, and ought undoubtedly to be corrected.   I salute you with constant friendship and respect.
          Th: Jefferson
        